Citation Nr: 1617645	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in the February 2009 rating decision, the RO denied service connection for PTSD.  The Veteran directly appealed his claim for PTSD to the Board in January 2013.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim for PTSD as a claim for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

In February 2016, the Veteran testified at a hearing at the Houston RO before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  


FINDING OF FACT

The Veteran has PTSD as a result of an in-service stressor that is consistent with the type, place, and circumstances of his Vietnam service and has been confirmed by a VA psychiatrist as the cause of his symptoms. 





CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD due to stressors that occurred during active duty service. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  In this case, the Veteran contends that noncombat-related stressors occurred while he was in Vietnam causing his PTSD.  As the Veteran's claimed stressor does not involve being engaged in combat with the enemy, usually, his lay testimony alone would not be enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record usually has to contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor(s).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board finds that the evidence of record establishes the criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD.  To begin, the Veteran contends that he was present in Vietnam as a function of his duties as an Aerospace Ground Equipment (AGE) Technician.  He specifically asserts that he was present at the various military bases in the Cam Ranh Bay complex during the following periods of his service: January 31, 1970 to April 2, 1970, April 12, 1970 to April 10, 1970, and once more from June 15, 1970 to August 15, 1970. 

Although the Veteran's DD214 confirms the fact that his military occupational specialty was indeed that of an AGE technician, with duties that correspond to those he attests to while in service, his military personnel records do not indicate that he was ever stationed in Vietnam at any point during his military service.  This was confirmed in a January 2009 memorandum to the file from the Joint Services Records Research Center (JSRRC) entitled "Formal finding of inability to corroborate the claimed stressors associated with the claim for service connection for PTSD".  In the memorandum, the JSRRC coordinator noted that the Veteran's personnel file was reviewed and the records were negative for evidence of combat or other evidence necessary to concede an in-service stressor. 

In support of his assertion that he was present in Vietnam while in service, the Veteran has submitted a letter from a former servicemember dated in November 2006 who asserted that he saw the Veteran in the Republic of Vietnam at Cam Ranh Bay in the spring of 1970. 

During the February 2016 hearing, the Veteran asserted that he was stationed in the Philippines in 1969 and in 1970 where he worked supplying planes and equipment to detachments stationed in Vietnam.  Hearing Transcript, 3.  According to the Veteran, his squadron was sent for 2-month long operations to Cam Ranh Bay during three distinct periods in 1970.  He asserted that he would not sign any paperwork prior to leaving his base for Vietnam and would not sign anything when departing to go back to the Philippines either.  Id, at 4. 

The Veteran's testimony regarding his being stationed in Vietnam during service is credible.  After considering this testimony in light of the statement from the fellow servicemember, the Board concludes that the evidence is at least in equipoise as to whether the Veteran was actually present in Vietnam during service.  Therefore, cognizant of VA's benefit-of-the-doubt doctrine, the Board finds that the evidence of record supports a determination that the Veteran was present in Vietnam during service under the circumstances he attested to during the February 2016 hearing. 

Having determined that the evidence of record supports a finding that the Veteran was present in Vietnam during service, the analysis now focuses on validating the stressors set forth by the Veteran in support of his PTSD claim.  A VA psychologist provided an Axis I diagnosis of PTSD in May 2008 on the basis of the Veteran's fear associated with exposure to artillery and mortars while he was present in Vietnam.  Subsequent VA treatment records included in the claims file indicate that this diagnosis has continued to be endorsed by the Veteran's treatment providers. 

VA treatment records reveal that the Veteran has reported stressors related to his presence in Cam Ranh Bay during service, including hearing small arms fire and having an undetonated mortar round land right outside a building he was occupying.  The Board finds that these reported stressors meet the criteria of 38 C.F.R. § 3.304(f)(3) as they relate to the Veteran's fear of hostile military activity.  Furthermore, they are consistent with the attested to circumstances of the Veteran's service in Vietnam as discussed above. 
As the Veteran's reported stressors meet the criteria of 38 C.F.R. § 3.304(f)(3), verification of the stressors is possible if a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the Veteran's symptoms to the stressor.  The May 2008 VA treatment provider, who was addressed as a doctor, related the Veteran's PTSD symptoms to his service time in Vietnam and his exposure to hostile military activity that made him afraid for his life.  The Board finds this to be satisfactory evidence that the VA psychiatrist found that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's PTSD symptoms are related to the claimed stressors.

Thus, the record contains adequate verification of the Veteran's claimed stressors and all the required elements of service connection are met in this case.  The claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted.


ORDER


Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


